Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-11, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 20190082270 A1).
Regarding Claim 1, Sun teaches: A capacitive micro-electromechanical transducer (Fig. 2, Abstract), comprising: a first substrate comprised of two or more layers (110, 120) and having an exterior surface, an interior surface (as shown), and a first cavity with a first opening at the exterior surface of the first substrate and a second opening at least proximate the interior surface of the first substrate (two openings shown at top and bottom of 110, respectively)), at least one of the layers of the first substrate comprising a mesa diaphragm (diaphragm 120) that is electrically conductive (¶ [0041]) and that extends across the second opening of the first cavity (as shown), at least a portion of the mesa diaphragm moveable along an oscillation axis (understood from the Figure that 120 is movable in an up/down motion); and a second substrate comprised of at least one layer and having an exterior surface, an interior surface, and a second cavity with an opening at least proximate the interior surface of the first substrate and a cavity bottom surface (portions 160/170 and including 140/142/152 are read on the second substrate comprised of at least one layer. The second substrate has a second cavity with an opening as claimed and shown in Fig. 2), the interior surface of the second substrate secured to the interior surface of the first substrate (as shown) with the mesa diaphragm in registration with the opening with at least a portion of the mesa diaphragm positioned to oscillate along the oscillation axis between the first and the second cavities (as shown), where at least a portion of the second substrate is electrically conductive (¶ [0053]) and the cavity bottom surface is non-planar (portions of 140 and 130, for example, are non-planar).
Regarding Claim 2, Sun teaches: wherein a depth of the second cavity as measured perpendicularly from the second opening to the cavity bottom surface increases as the cavity is laterally traversed from a perimeter thereof to a center thereof (as shown, the depth increases toward a center).
Regarding Claim 3, Sun teaches: wherein the cavity bottom surface comprises a plurality of stepped regions (multiple stepped regions, adjacent 130), a depth of the second cavity as measured perpendicularly from the second opening to the cavity bottom surface increases as the cavity is laterally traversed from a perimeter thereof to a center thereof (as shown, the depth increases toward a center).
Regarding Claim 4, Sun teaches: wherein, at least when static, the mesa diaphragm extends longitudinally inwards along the oscillation axis, toward the cavity bottom surface (as shown).
Regarding Claim 6, Sun teaches: wherein the second substrate includes a plurality of holes that extend from the cavity bottom surface through the exterior surface of the second substrate (see holes 142 in at least Fig. 1).
Regarding Claim 10, Sun teaches: wherein the first substrate includes an electrically conductive line electrically coupled to the mesa diaphragm (¶ [0066]: “Though not shown in detail in figures, a connection portion may be doped with impurities to connect the doped portion of the diaphragm 120 to the diaphragm pad 124.”).
Regarding Claim 11, Sun teaches: wherein the first substrate includes an electrically conductive line electrically coupled to the electrically conductive portion of the second substrate (¶ [0068]: “Though not shown in detail in figures, a connection portion may be doped with impurities to connect the back plate 140 to the back plate pad 146”).
Regarding Claim 15, Sun teaches: A microphone (Figs. 1-2), comprising: a capacitive micro-electromechanical transducer (as shown); and a packaging that houses the capacitive micro-electromechanical transducer (components of Fig. 2 housing the capacitive transducer components of 120, 140), the housing having at least two contacts on an exterior thereof (diaphragm pad 124; back plate pad 146), wherein the capacitive micro-electromechanical transducer comprises: a first substrate comprised of two or more layers (110, 120) and having an exterior surface, an interior surface (as shown), and a first cavity with a first opening at the exterior surface of the first substrate and a second opening at least proximate the interior surface of the first substrate (two openings shown at top and bottom of 110, respectively)), at least one of the layers of the first substrate comprising a mesa diaphragm (diaphragm 120) that is electrically conductive (¶ [0041]) and that extends across the second opening of the first cavity (as shown), at least a portion of the mesa diaphragm moveable along an oscillation axis (understood from the Figure that 120 is movable in an up/down motion); and a second substrate comprised of at least one layer and having an exterior surface, an interior surface, and a second cavity with an opening at least proximate the interior surface of the first substrate and a cavity bottom surface (portions 160/170 and including 140/142/152 are read on the second substrate comprised of at least one layer. The second substrate has a second cavity with an opening as claimed and shown in Fig. 2), the interior surface of the second substrate secured to the interior surface of the first substrate (as shown) with the mesa diaphragm in registration with the opening with at least a portion of the mesa diaphragm positioned to oscillate along the oscillation axis between the first and the second cavities (as shown), where at least a portion of the second substrate is electrically conductive (¶ [0053]) and the cavity bottom surface is non-planar (portions of 140 and 130, for example, are non-planar).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20190082270 A1).
Regarding Claim 16, Sun does not specifically teach: a capacitance sensor circuit electrically coupled to the mesa diaphragm and electrically coupled to at least the portion of the second substrate that is electrically conductive to sense a change in capacitance as the mesa diaphragm vibrates. However, Sun teaches to place electrodes on pads which would be used to sense a change in capacitance of the MEMS device (¶ [0069]). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a further sensor circuit coupled to the pads of Sun. Motivation for doing so would lie in interpreting the voltage changes of the MEMS device in order to record a detected acoustic wave.

Allowable Subject Matter
Claims 5, 7-9, 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW A EASON/Primary Examiner, Art Unit 2651